DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 06/04/2019. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170000350 A1 (hereinafter referred to as “Kwon”).
Regarding claim 1, Kwon, an apparatus and method for detecting biological information, teaches an electronic device (abstract) comprising:
a housing (wristwatch is the housing; paragraph [0181]) including a first surface (1; as shown in Figures 17-18), the first surface including a first region (100c; paragraphs [0153]-[0156]; Figure 18) and a second region at least partly surrounding the first region (paragraphs [0153]-[0156]; as shown in Figure 18);
light emitting diodes (LEDs) of a first number positioned in the first region, the first number being an integer greater than or equal to 2, and the LEDs being configured to emit light having different wavelengths (paragraphs [0153]-[0156]; Figure 18);
photodetectors of a second number positioned in the second region, the second number being an integer greater than or equal to 2 (paragraphs [0153]-[0156]; Figure 18); and
a control circuit operatively connected to the LEDs and the photodetectors (paragraph [0032], [0168]),

cause the LEDs of a third number to emit light sequentially or simultaneously, the third number being 1 or 2 (paragraphs [0153]-[0156]; Figure 18), and
cause the photodetectors of a fourth number to detect light from the LEDs of the third number (paragraphs [0153]-[0156]; Figure 18), and
wherein the fourth number is one of an integer that is not less than 2 and is not greater than the second number (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 2, Kwon teaches wherein the first region generally has a form of a square (paragraphs [0153]-[0156]; Figure 18),
wherein the first number is 4 (paragraphs [0153]-[0156]; Figure 18), and
wherein the LEDs are arranged in a matrix form and are equidistant from a center of the first region (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 3, Kwon teaches wherein the second number is 4 (paragraphs [0153]-[0156]; Figure 18),
wherein each of the photodetectors is positioned on one side of the first region (paragraphs [0153]-[0156]; Figure 18), and
wherein the photodetectors are equidistant from the center of the first region (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 4, Kwon teaches wherein the LEDs include:
a first LED configured to emit first light having a first wavelength (paragraphs [0153]-[0156]; Figure 18), and
a second LED configured to emit second light having a second wavelength different from the first wavelength (paragraphs [0153]-[0156]; Figure 18),
wherein the photodetectors include a first photodetector and a second photodetector (paragraphs [0153]-[0156]; Figure 18), and
wherein the control circuit is further configured to:
cause the first LED to emit the first light and cause the second LED to emit the second light (paragraphs [0153]-[0156]; Figure 18), and

Regarding claim 5, Kwon teaches wherein the first photodetector is positioned at a first distance from the first LED and the second LED (paragraphs [0153]-[0156]; Figure 18), and
wherein the second photodetector is positioned at a second distance from the first LED and the second LED (paragraphs [0153]-[0156]; Figure 18), and
wherein the first distance is longer than the second distance (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 6, Kwon teaches wherein the first LED is further configured to emit infrared light (paragraphs [0153]-[0156]; Figure 18), and
wherein the second LED is further configured to emit red light (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 7, Kwon teaches wherein the first photodetector and the second photodetector are positioned at a first distance from the first LED (paragraphs [0153]-[0156]; Figure 18),
wherein the first photodetector and the second photodetector are positioned at a second distance from the second LED (paragraphs [0153]-[0156]; Figure 18), and
wherein the second distance is shorter than the first distance (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 8, Kwon teaches wherein the first LED is further configured to emit infrared light (paragraphs [0153]-[0156]; Figure 18), and
wherein the second LED is further configured to emit blue light (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 9, Kwon teaches wherein the LEDs include:
a first LED configured to emit first light having a first wavelength (paragraphs [0153]-[0156]; Figure 18), and
a second LED configured to emit second light having a second wavelength different from the first wavelength (paragraphs [0153]-[0156]; Figure 18), and
wherein the control circuit is further configured to:

cause the photodetectors of the second number to detect the first light and the second light (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 10, Kwon teaches wherein the first LED is further configured to emit infrared light (paragraphs [0153]-[0156]; Figure 18), and
wherein the second LED is further configured to emit green light (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 11, Kwon teaches wherein the LEDs includes a first LED configured to emit first light having a first wavelength (paragraphs [0153]-[0156]; Figure 18), and
wherein the control circuit is further configured to:
cause the first LED to emit the first light (paragraphs [0153]-[0156]; Figure 18), and
cause the photodetectors of the second number to detect the first light (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 12, Kwon teaches wherein the first LED is configured to emit green light (paragraphs [0153]-[0156]; Figure 18).
Regarding claim 13, Kwon, an apparatus and method for detecting biological information, teaches an electronic device (abstract; paragraphs [0153]-[0156]; Figures 17-18) comprising:
a biometric information sensor positioned in a first surface of the electronic device (paragraphs [0153]-[0156]; Figures 17-18), the biometric information sensor including:
a plurality of LEDs configured to emit light having different wavelengths (10-1, 10-2, 20-1, 20-2; paragraphs [0153]-[0156]; Figures 17-18), and
a plurality of photodetectors (220; paragraphs [0153]-[0156]; Figures 17-18); and
at least one processor operatively connected to the biometric information sensor (paragraph [0032], [0168]), the at least one processor configured to:
emit at least one light, using at least one LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18), and

wherein the plurality of LEDs are positioned in a first region (as shown in Figure 18), and
wherein the plurality of photodetectors are equidistant from a center of the first region (as shown in Figure 18).
Regarding claim 14, Kwon teaches wherein the at least one processor is further configured to:
emit first light having a first wavelength, using a first LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18), and
emit second light having a second wavelength, using a second LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18), and
wherein the first wavelength is longer than the second wavelength (paragraphs [0153]-[0156]; Figures 17-18).
Regarding claim 15, Kwon teaches wherein the at least one processor is further configured to:
detect the first light, using a first photodetector positioned at a first distance from the first LED of the plurality of photodetectors (paragraphs [0153]-[0156]; Figures 17-18), and
detect the second light, using a second photodetector positioned at a second distance from the second LED of the plurality of photodetectors (paragraphs [0153]-[0156]; Figures 17-18), and
wherein the first distance is longer than the second distance (paragraphs [0153]-[0156]; Figures 17-18).
Regarding claim 16, Kwon teaches wherein the first light is infrared light (paragraphs [0153]-[0156]; Figures 17-18), and
wherein the second light is blue light (paragraphs [0153]-[0156]; Figures 17-18).
Regarding claim 17, Kwon teaches wherein the at least one processor is further configured to:
emit first light having a first wavelength, using a first LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18), and
emit second light having a second wavelength different from the first wavelength, using a second LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18).
Regarding claim 18, Kwon teaches wherein the at least one processor is further configured to:

wherein the first light is infrared light (paragraphs [0153]-[0156]; Figures 17-18), and
wherein the second light is red light (paragraphs [0153]-[0156]; Figures 17-18).
Regarding claim 19, Kwon teaches wherein the at least one processor is further configured to:
emit green light, using a first LED of the plurality of LEDs, and
detect the green light, using the plurality of photodetectors (paragraphs [0153]-[0156]; Figures 17-18).
Regarding claim 20, Kwon teaches wherein the at least one processor is further configured to:
emit green light, using a first LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18),
emit infrared light, using a second LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18), and
detect the green light and the infrared light, using the plurality of photodetectors (paragraphs [0153]-[0156]; Figures 17-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791